Citation Nr: 1819260	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral stress fractures of the legs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from     a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This matter was previously remanded in July 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is warranted prior to adjudication of the Veteran's claim.

The Board notes that information from the Social Security Administration (SSA) was recently received noting that the Veteran is currently receiving SSA benefits, with a date of disability in 2009.  Thus, it appears the Veteran may have been in receipt of benefits based on disability. The Veteran's SSA records are not contained in the claims file. As his SSA file might contain medical records relevant to his claim, on remand, the AOJ should request the Veteran's complete SSA records, including all administrative decisions and underlying medical records. See Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).




Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate VA treatment records dated    from July 2017 to the present with the claims file.        If requested records cannot be obtained, the Veteran     should be notified of such. 

2. Request SSA records pertinent to the Veteran's claim   for SSA disability benefits as well as the medical records relied upon concerning that claim.  All actions should be documented in the claims file.  If the requested records are not available, the Veteran should be notified of such.

3. After completing the requested actions, and any additional action deemed warranted after review 
of the evidence received in response to the above,    the AOJ should readjudicate the claim on appeal.         If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished      a supplemental statement of the case and be given     the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all       claims that are remanded by the Board or by the United States Court of Appeals       for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




